         Case 1:21-cv-02684-VEC Document 19 Filed 05/06/21 Page 1 of 3

                                                                                     Hughes Hubbard & Reed LLP
                                                                                              One Battery Park Plaza
                                                                                     New York, New York 10004-1482
                                                                                           Office:+1 (212) 837-6000
                                                                                              Fax: +1 (212) 422-4726
                                                                                                 hugheshubbard.com




                                                                                         May 6, 2021



VIA EFILE

Hon. Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007
(212) 805-6350
CaproniNYSDChambers@nysd.uscourts.gov

           Re:        Syracuse Mountains Corp. v. Petróleos de Venezuela S.A., No. 21-cv-2684-
                      VEC

Dear Judge Caproni:

       We represent plaintiff Syracuse Mountains Corporation (“Syracuse”) in the above-
referenced action. We write jointly with counsel for defendant Petróleos de Venezuela S.A.
(“PDVSA”) to address the matters required by the Notice of Initial Pretrial Conference dated
March 31, 2021 [Docket No. 8], in advance of the Initial Pretrial Conference scheduled for
May 14, 2021.

Brief Description of the Case

       Syracuse believes that this is a straightforward breach of contract action based on
PDVSA’s failure to pay certain amounts due under certain notes. The allegations are, in
Syracuse’s view, undisputed:

           •     Syracuse is the beneficial owner of interests in five debt securities (with stated
                 principal amounts totaling $333,300,000) that PDVSA issued (the “Notes”)
                 pursuant to five indentures executed between 2007 and 2013 (the “Indentures”).

           •     The Indentures and the Notes, which are governed by New York law, set forth
                 PDVSA’s explicit and unconditional promise to make regularly scheduled
                 principal and interest payments to holders of the Notes.

           •     PDVSA has failed to make the required interest and principal payments due on
                 the Notes since November 2017.
          Case 1:21-cv-02684-VEC Document 19 Filed 05/06/21 Page 2 of 3

                                                                                                     2


Syracuse seeks payment of the accrued and unpaid principal and interest on the Notes as well as
prejudgment interest and attorneys’ fees.

        PDVSA maintains that Syracuse has not satisfied the requirements under the Indentures
for bringing suit to enforce the Notes. Each of the Indentures contains a “No Action Clause”
prohibiting enforcement actions unless holders of at least 25% of the principal amount of the
notes satisfy certain pre-suit conditions, including demanding that the trustee for each indenture
bring suit on behalf of all noteholders. Syracuse has not satisfied these pre-suit conditions, and is
therefore not entitled to maintain its claims against PDVSA. Accordingly, its complaint should
be dismissed.

Basis for Subject Matter Jurisdiction

        Syracuse asserts that this Court has subject matter jurisdiction over this action under 28
U.S.C. § 1330, because this is a nonjury civil action against a foreign capital stock corporation
owned directly by the Bolivarian Republic of Venezuela, which is a Foreign State. Syracuse also
asserts that PDVSA has explicitly and unconditionally waived sovereign immunity under the
Indentures and is, therefore, not entitled to immunity under 28 U.S.C. § 1605-07 or under any
otherwise applicable international agreement.

       PDVSA agrees that this Court has subject-matter jurisdiction over this action.

Contemplated Motions

        PDVSA intends to file a motion to dismiss this action, which is currently due on
May 21, 2021, arguing that Syracuse is not entitled to enforce the Notes because it has not
satisfied the requirements of the No Action Clause contained in each Indenture.

       Syracuse intends to oppose the motion to dismiss, and believes that it has the right to
commence this action under the terms of the Indentures and Notes. Syracuse also intends, at the
appropriate time, to seek summary judgment on the basis that the facts and liability are
undisputed.

Prospects of Settlement

       The parties have not yet had meaningful settlement discussions. While they believe that
settlement is unlikely at this stage of the litigation, they remain open to discussions at a later
date.

Case Management Plan and Scheduling Order

        The parties also submit herewith a joint proposed case management plan and scheduling
order. The parties have agreed to the proposed schedule therein, with dates to be counted from
the Court’s entry of a ruling on PDVSA’s motion to dismiss. However, the parties request that
the Court not enter the scheduling order until resolution of PDVSA’s anticipated motion to
dismiss. PDVSA believes that the motion to dismiss will raise a threshold issue as to Syracuse’s
right to commence this action under the Indentures and Notes, and proposes that such issue be
resolved before engaging in any potentially unnecessary further activity. Syracuse, as noted
          Case 1:21-cv-02684-VEC Document 19 Filed 05/06/21 Page 3 of 3

                                                                                                       3


above, intends to oppose the motion to dismiss, but consents to PDVSA’s proposal on the timing
of entry of the case management plan and scheduling order. In the interest of efficiency, the
parties have agreed to negotiate the terms of a protective order while the motion to dismiss is
pending.

        For these reasons, the parties believe that an Initial Pretrial Conference is unnecessary at
this time. However, they are available should the Court feel otherwise and have no objection to
proceeding by teleconference.



Respectfully submitted,



 /s/ Nicolas Swerdloff                             /s/ Dennis H. Tracey
 Nicolas Swerdloff                                 Dennis H. Tracey
 HUGHES HUBBARD & REED LLP                         HOGAN LOVELLS US LLP
 One Battery Park Plaza                            390 Madison Avenue
 New York, NY 10004                                New York, NY 10017
 Tel: 212-837-6000                                 Tel: 212-918-3524
 Fax: 212-422-4726                                 Fax: 212-918-3100
 nicolas.swerdloff@hugheshubbard.com               dennis.tracey@hoganlovells.com

 Michael A. DeBernardis (admitted pro hac Richard Lorenzo (admitted pro hac vice)
 vice)                                    HOGAN LOVELLS US LLP
 HUGHES HUBBARD & REED LLP                600 Brickell Avenue, Suite 2700
 1775 I Street, NW                        Miami, FL 33131
 Washington, DC 20006                     Telephone: (305) 459-6500
 Tel: 202-721-4600                        Facsimile: (305) 459-6550
 Fax: 212-422-4726                        richard.lorenzo@hoganlovells.com

 Counsel for Plaintiff Syracuse Mountains Catherine Bratic (pro hac vice pending)
 Corp.                                    HOGAN LOVELLS US LLP
                                          609 Main Street, Suite 4200
                                          Houston, TX 77002
                                          Telephone: (713) 632-1400
                                          Facsimile: (713) 632-1401
                                          catherine.bratic@hoganlovells.com

                                                   Counsel for Defendant Petróleos de Venezuela
                                                   S.A
